OSi-H>
                         ELECTRONIC RECORD



                                                               SEXUAL ABUSE OF A
COA#      04-14-00894-CR                    OFFENSE:           CHILD

          ADAM PAUL EANNARINO v.
STYLE: the state of texas                   COUNTY:            BEXAR

COA DISPOSITION:     AFFIRMED               TRIAL COURT:       186th


DATE: 11/10/2015                Publish:    NO CASE #:         2013CR8490




                   IN THE COURT OF CRIMINAL APPEALS

ELECTRONIC RECORD


STYLE:   «Style1» v. «Style2»                       CCA#:


     APPELLANT^                  Petition           CCA Disposition:   058 - ;&
FOR DISCRETIONARY REVIEW IN CCA IS:                 DATE:

                                                    JUDGE:

DATE:      OS t$l*>H                                SIGNED:                 PC:

JUDGE:        YJ~ Ud&L                              PUBLISH:                DNP:

         Y&*y fODT ~^t*Artct/>tftf*J&—
                                                                             MOTION FOR

                                           REHEARING IN CCA IS:

                                           JUDGE: